Title: [January 1781]
From: Adams, John
To: 



      1781 January 11. Thursday.
      
      
       Returned from the Hague to Leyden. Was present from 12. to one O Clock, when the Praeceptor gave his Lessons in Latin and Greek to my Sons. His Name is Wenshing. He is apparently a great Master of the two Languages, besides which he speaks French and Dutch very well, understands little English, but is desirous of learning it. He obliges his Pupills to be industrious, and they have both made a great Progress for the Time. He is pleased with them and they with him. John is transcribing a Greek Grammar of his Masters Composition and Charles a Latin one. John is also transcribing a Treatise on Roman Antiquities, of his masters writing. The Master gives his Lessons in French.
       This Day Dr. Waterhouse, Mr. Thaxter and my two Sons dined with me at the Cour de Hollande, and after Dinner, went to the Rector Magnificus, to be matriculated into the University. Charles was found to be too young, none under twelve Years of Age being admitted. John was admitted, after making a Declaration that he would do nothing against the Laws of the University, City or Land.
       I wish to be informed concerning the Constitution and Regulations of this University. The Number of Professors, their Characters. The Government of the Students both in Morals and Studies. Their Manner of Living—their Priviledges &c. &c.
      
      
       
        
   
   This and the following scattered entries in Jan.–Feb. 1781 are from Lb/JA/28 (Adams Papers, Microfilms, Reel No. 116), which since it contains copies of a few of JA’s letters in 1793–1794 has long been classed as a letterbook though it was begun as a diary. It is a small quarto-sized gathering of leaves stitched into a cover of marbled paper.


        
   
   It is extremely unfortunate that JA kept no journal during the last months of 1780 when Anglo-Dutch relations came to a crisis that led to war between the two powers, vitally affected JA’s status in the Netherlands, and greatly benefited the American cause. However, JA’s long and frequent letters to Pres. Huntington and other correspondents constitute a more or less weekly and sometimes daily record of the events leading up to the rupture. Many of these letters were printed first in JA’s self-justifying communications to the Boston Patriot, 1809–1812 (partly gathered and reprinted in his Correspondence in the Boston Patriot); another selection from them was made by CFA in JA’s WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., vol. 7; and still another (though largely based on earlier printings) by Wharton in his edition of the Revolutionary Diplomatic Correspondence, vol. 4. Since relatively little use has been made, especially by European historians, of this mass of information and reflection by a lively observer, JA’s correspondence will be printed comprehensively in Series III of the present edition.


        
   
   The explosion in Anglo-Dutch relations was touched off by the capture at sea of Henry Laurens, when he was at last on his way to his post in the Netherlands, by a British ship in Sept. 1780. In a chest which he threw overboard but which was recovered were found papers which the British government considered evidence of unforgivable conduct on the part of Dutch citizens and especially of E. F. van Berckel, pensionary of Amsterdam and sponsor of the proposed treaty agreed upon at Aixla-Chapelle, Sept. 1778, by William Lee representing the United States and Jean de Neufville representing the Regency of Amsterdam. (See JA to Huntington, 27 Oct. 1780, LbC, Adams Papers; JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 7:320–321. See also Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 2:787–798.) The texts were dispatched at once to the British minister at The Hague, Sir Joseph Yorke, submitted by him to the Stadholder, and a disavowal of the conduct of the Amsterdam Regency demanded. In the Adams Papers, under date of 20 Oct. 1780, are printed texts, in English and Dutch, of the treaty draft and the other offending papers, and also a printed reply (with an English translation in MS) from the Burgomasters of Amsterdam. The latter defended their conduct against the British charges on the grounds, first, that the treaty was contingent on the United States’ gain­ing independence, and second, that a commercial treaty with the United States was in the ultimate interest of the whole Dutch trading community. These arguments were not likely to mollify Yorke, who memorialized the States General directly, 10 Nov., demanding that the Amsterdammers be punished for an attempt to violate the sovereignty of the nation and an abrogation of its treaties with England. JA observed that Yorke’s action was “outrageous,” that Van Berckel had been singled out “for the Fate of Barnevelt, Grotius or De Wit,” and that the British were treating a sovereign power as if it were a recalcitrant colony of their own—very much as they had treated America in fact (JA to Huntington, 16, 17 Nov., and to Franklin, 30 Nov.; all letterbook copies, Adams Papers; WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 7:329–330, 331, 338). From this point affairs deteriorated rapidly, but since JA provided a chronology of the climactic events in a letter to Huntington of 5 Jan. 1781 (LbC, Adams Papers; WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 7:352–353), it is unnecessary to say more than that Yorke left The Hague on Christmas or the day before, without taking leave. The question in January, when JA briefly resumed his Diary, was whether the British threats and attacks on there shipping and colonies would bring the Dutch to an abject surrender. Their own dissensions prevented this, and they drifted into war.


       
       
        
   
   Thaxter spells his name “Wensing” (to JA, 22 Dec. 1780, Adams Papers).


       
       
        
   
   On 13 Dec. Benjamin Waterhouse, who was studying for a medical degree at Leyden, responded to inquiries from JA about schools, tutors, and accommodations for the Adams boys in that city (Adams Papers; see also JA, Corr. in the Boston PatriotCorrespondence of the Late President Adams. Originally Published in the Boston Patriot. In a Series of Letters, Boston, 1809[–1810]; 10 pts., p. 572). Encouraged by Waterhouse’s reply, JA sent the boys off under Thaxter’s care on the 18th (JA to AA, 18 Dec. 1780, Adams Papers). They secured rooms in the house where Waterhouse was living, F. Weller’s (or Willer’s) on the Langebrug, not far from the Kloksteeg where John Robinson had ministered to his congregation of English Separatists before they sailed to Cape Cod in 1620 (Thaxter to JA, 19 Dec.; JQA to JA, 21 Dec. 1780; both in Adams Papers). As JA notes here, JQA was regularly enrolled as a student in the University early in January; CA was enrolled by special permission on the 29th (Thaxter to JA, 1 Feb. 1781, Adams Papers; Register of Students, MS, Leyden Univ. Libr.). Letters exchanged by JA and JQA in the following months record the older son’s progress in his studies, which he found congenial.


       
      
      

      12. Fryday.
      
      
       Mr. Mitchel, Mr. Luzac, Dr. Waterhouse, Mr. Thaxter and my two Sons supped with me at the Cour de Holland.
      
      

      13 Saturday.
      
      
       Returned to Amsterdam, having dined at Haerlem, at the Golden Lion. Went in the Evening to see Ingraham and Sigourney and Commodore Gillon.
       Chez la Veuve Wynen, dans le premier Wezelstraat, à main gauche. Address of Cerisier.
      
      
       
        
   
   “There are three Gentlemen, in the Mercantile Way, Mr. Sigourney, Mr. Ingraham and Mr. Bromfield, who are now in this City, and propose to reside here and establish a mercantile House. These Gentlemen are very well known in the Massachusetts, and therefore it is unnecessary for me to say any Thing about their Characters” (JA to the Massachusetts Board of War, 16 Jan. 1781, LbC, Adams Papers). The three established themselves promptly in business, for in a series of letters in April JA commissioned them to rent and furnish a house in Amsterdam suitable for his residence as minister plenipotentiary; see note on entry of 28 Feb., below.


       
       
        
   
   Antoine Marie Cerisier (1749–1828), a French publicist and historical writer who had resided for some time in the Netherlands and was active in the Patriot movement (Hoefer, Nouv. Biog. GénérateJ. C. F. Hoefer, ed., Nouvelle biographie générale depuis les temps les plus reculés jusqu’à nos jours, Paris, 1852–1866; 46 vols.). Quite possibly his journalistic activities were subsidized by the French government. JA later said that after reading one of Cerisier’s works on Dutch history he traveled to Utrecht to meet the author and found him an agreeable and learned man, at home in French, Dutch, and English, and deeply interested in American affairs. Cerisier moved to Amsterdam, apparently at just this time (early in 1781), “and proposed to publish a periodical paper, with a view to serve our cause. I encouraged this very cordially, and he soon commenced the work, under the title of Le Politique Hollandais, or the Dutch Politician. In this he inserted every thing that he thought would do honor to America, or promote our reputation and interest. His paper was much read, and had a great effect. He was always ready to translate any thing for me into French or Dutch, or out of Dutch into French or English” (JA, Corr. in the Boston PatriotCorrespondence of the Late President Adams. Originally Published in the Boston Patriot. In a Series of Letters, Boston, 1809[–1810]; 10 pts., p. 256). In short, Cerisier became one of JA’s principal coadjutors in his press campaign to win support for America. In a letter to R. R. Livingston, 16 May 1782, JA commended Cerisier in the warmest terms to the generosity of Congress (LbC, Adams Papers; WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 7:589–590). JA’s copies of Le politique hollandais survive in the Boston Public Library, and a number of contributions by JA to this journal have been identified. A study of Le politique hollandais by W. P. Sautyn Kluit is illuminating on Dutch journalism at this period but not adequate on Cerisier’s career (Handelingen en mededeelingen van de Maatschappij der Nederlandsche Letterkunde te Leiden over het jaar 1882, p. 3–36). From documents in the Adams Papers it now appears that Cerisier was also the author of the principal statement of the Patriot party’s program, a learned and influential work in two volumes entitled Grondwettige herstelling van Nederlands staatswezen, Amsterdam, 1784–1786, though his authorship was a secret long and well kept in the Netherlands (Cerisier to JA, 10 Aug. 1786, laid in a presentation copy of the second volume of the Herstelling among JA’s books in the Boston Public Library; see also JA to John Jay, 3 Oct. 1786, LbC, Adams Papers, printed in Dipl. Corr., 1783–1789[William A. Weaver, ed.,] The Diplomatic Correspondence of the United States of America, from ... 1783, to ... 1789, Washington, 1837 [actually 1855]; 3 vols., 2:676–677). When the Prussian army invaded the Netherlands in the fall of 1787 and crushed the Patriots’ hopes and efforts, Cerisier fled to Paris (letter to JA, 3 Nov. 1787, Adams Papers).


       
      
      

      1781. Sunday. Jan. 14.
      
      
       Questions.—How many Ships of War, are determined to be equipped? How much Money have the States General granted for the Navy? Have the States General resolved to issue Letters of Marque? Are the Letters issued? Is there a Disposition to demand them? Will there be many Privateers? How many? Will the Manifesto be published? When? How many Troops are ordered to Zealand? Have the States General taken any Sweedish or Danish Men of War, into their Service? How many? On what Terms?
       When will the Decision of the Court of Holland, be made, upon the Conduct of Amsterdam? Will it be this month or next? Who knows what it will be? Why is the decision delayed? What are the Reasons, Causes, Motives, End and design? Is it not the Influence of the English Party, that still obstructs and retards?
       Has Zealand, proposed, or advised, to open a Negotiation, to make up the Quarrel? When. What measures does she propose?
       The B. V. Capellen came in. He fears that the Prince and the Proprietors of English Funds will unite, in endeavours to make it up, by a dishonourable Peace.—Mr. V. B. persists that there will be no war. Says it is a Rhodomontade, a Bombino of the English &c. That some Persons have underwritten upon Vessells, on the Faith of Mr. Van berkel, &c.
       This Evening call’d upon M. V. Berkel, who was alone, among a Multitude of Papers, obliged to go out at 5 upon Business, made many polite Excuses, and invited me to call the Day after tomorrow, at 4 o clock, being engaged tomorrow. I agreed. I asked him however, whether the States General had resolved to grant Letters of Mark, and he said Yes.—If they were distributed? and he hesitated, as if uncertain. I then excused myself from staying longer, and prayed him to keep his Chamber, but according to the Dutch Fashion he would accompany me to the Door, and make me all the Bows, which the Custom demands, which obliged me to return him, as many.
       Q. Is it certain that the Empress of Russia is well inclined towards America? Who has such Information? Has there been any deliberation or Consultation, between the maritime Powers in forming the armed Neutrality, concerning the American Question?
      
      
       
        
   
   The Province of Zeeland, where the Stadholder’s influence was stronger than anywhere else in the country, continued to hold out for pacification instead of war with England; see JA’s short treatise on Zeeland in a letter to Congress, 30 Dec. 1780, PCC, No. 84, II, printed in Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:214–218; also JA to Congress, 15 Jan. 1781, PCC, No. 84, III, printed in same, p. 232, and in JA, Papers, (vol. 11:50).


       
       
        
   
   Joan Derk, Baron van der Capellen tot den Pol (1741–1784), of Zwolle in Overyssel, philosophical leader of the Patriot party in the United Provinces, reformer, and friend of America (Nieuw Ned. Biog. WoordenboekP. C. Molhuysen and others, eds., Nieuw Nederlandsche Biografisch Woordenboek, Leyden, 1911–1937; 10 vols., 1:578–581). Van der Capellen had been in correspondence with Gov. Jonathan Trumbull for several years, had in 1779 proposed that an American minister be sent to The Hague, and proved an encouraging friend and faithful adviser to JA throughout his Dutch mission. Virtually all of their correspondence has been published in Van der Capellen’s Brieven, ed. W. H. de Beaufort, Utrecht, 1879.


       
      
      

      1781. Monday. Jan. 15.
      
      
       Visited old Mr. Crommelin and Mr. De Neufville. There is a wonderful Consternation among the Merchants. Many Houses have great difficulty to support their Credit.
      
     